Citation Nr: 0109463	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-04 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran's son was permanently incapable of self-
support prior to age 18.  


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The evidence indicates that the veteran served between 
November 1976 and November 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  All available relevant available evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's son was born in May 1979; his 18th birthday 
was in May 1997.

3.  The evidentiary record shows that the veteran's son was 
not permanently incapable of self-support before he attained 
the age of 18.  


CONCLUSION OF LAW

The criteria for recognition of the veteran's son as a 
"child" based on permanent incapacity for self-support before 
attaining the age of 18 are not met.  38 U.S.C.A. §§ 
101(4)(A)(ii) (West 1991); 38 C.F.R. §§ 3.102, 3.356 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence shows that the veteran's son was born in May 
1979.  His 18th birthday was in May 1997.  

The evidence shows that the veteran's son was evaluated for 
possible attention deficit disorder in April 1995.  He 
reported that he was easily distracted at school and home and 
had difficulty concentrating.  He stated that he could engage 
in computer activities without difficulty and he enjoyed 
going to school.  He became tearful when referring to a 1993 
accidental fire in which his house burned down.  The 
assessment was attention deficit disorder versus depression, 
for which he was prescribed medication.  Later that month he 
reported doing better at school and home.  

The veteran's son was referred for evaluation at a mental 
health/mental retardation center in June 1995.  He had been 
referred by his medical physician due to concern that he was 
suicidal/homicidal.  It was reported that he had been acting 
out with impulsive dangerous behavior, which included setting 
several fires, shooting up furniture with a BB gun and 
stealing a bicycle.  He complained of depressed mood, 
insomnia, changes in appetite, loss of interest in 
activities, fear and withdrawal.  He stated that these 
problems had increased since their house burned down in 
January 1993.  He also complained of frequent family 
conflict.  The examiner noted that the veteran's son had 
difficulty identifying his own thoughts, feelings and needs, 
and he evidenced low self-esteem defended with grandiosity.  
The examiner also noted that the veteran's son was employed 
in a summer work program and that he was getting along well 
with co-workers.  Based on the examination and evaluation, 
the reported diagnoses were depressive disorder, adjustment 
disorder with mixed disturbance, parent-child relational 
problem and asthma.  The psychosocial stressors were listed 
as father's health, family conflict, unstable social 
environment, academic problems, inadequate housing, 
inadequate finances, inadequate health insurance and loss of 
the family home and belongings in the 1993 fire.  The 
examiner assessed the son's current global assessment of 
functioning as 40, which the examiner described as indicating 
moderate to severe problems with daily functioning.  The 
examiner assessed the son's global assessment of functioning 
over the past year as 55.  

The evidence shows that the veteran's son received ongoing 
counseling for his problems from June 1995 to May 1996.  In a 
December 1995 summary the son's healthcare providers stated 
that he showed improvement in mood until the veteran's 
suicide attempt earlier that month.  He showed improvement in 
impulse control and in reducing acting out.  He showed 
minimal improvement in coping abilities and in developing 
alternatives to anger.  He stated that he felt responsible 
for taking care of his younger siblings because his mother 
was in the hospital.  

In a March 1996 summary it was noted that for a short period 
of time the veteran's son had been living on his own due to 
conflict with his parents, but had later moved back home.  It 
was also noted that he had dropped out of school and 
considered obtaining a general equivalency diploma.  The 
examiners reported that he had made minimal improvement in 
mood and depression issues because he was not taking his 
prescribed medication despite strong encouragement.  They 
stated that he continued to show improvement in impulse 
control and in reducing acting out, but the examiners noted 
that dropping out of school may have been the result of 
acting out.  He showed minimal improvement in coping 
abilities and in developing alternatives to anger.  The 
examiners stated that he had problems due to the unstable 
environment of his home.  

In a June 1996 summary it was noted that the veteran's son 
was last seen in early May 1996 and subsequent appointments 
were canceled.  The veteran related to the examiners that her 
son had missed his last appointment because he was out of 
town.  It was also reported that he had since moved back home 
and that he had re-enrolled in school.  The examiners 
reported that he showed some improvement in mood and 
depression issues and he had maintained questionable 
medication compliance.  They stated that he continued to 
receive little support from his parents in maintaining 
appointments.  The examiners stated that he continued to show 
improvement in impulse control and in reducing acting out as 
evidenced by returning home and re-enrolling in school.  He 
showed minimal improvement in coping abilities and in 
developing alternatives to anger, which the examiners related 
to the unstable environment of his home.  

In a request for approval of school attendance signed by the 
veteran in May 1997 and submitted in June 1997 she indicated 
that her son was enrolled in a full-time high school course, 
that he was attending school at the end of the last term 
which ended in May 1997, and that he expected to start the 
high school course (11th grade) in August 1997.

The evidence shows that the veteran's son was hospitalized on 
September 28, 1997, following a near drowning accident.  On 
arrival to the hospital his respiratory status deteriorated 
requiring intubation.  He was transferred to a private 
medical center where he was placed in the Intensive Care Unit 
on a ventilator.  These records show that he developed 
respiratory complications as a result of ingesting lake 
water.  During that time his father indicated that his son 
was an 18 year old high school drop out and that he 
apparently lived on the street.  

The evidence shows the veteran applied for Social Security 
Administration (SSA) disability insurance benefits on behalf 
of her son in October 1997.  The claim was based on permanent 
disability incurred as a result of the near drowning 
accident.  His employment history was listed as follows:  
City JTPA/student receiving the minimum wage filling potholes 
four days a week from June 1996 to August 1996; working at 
Pizza Inn receiving the minimum wage as a dishwasher 
approximately two days a week from December 1996 to August 
1997, averaging 15 hours a week or less; working for the City 
receiving the minimum wage as a day laborer five days a week 
during July 1997; and, one day in August 1997 receiving 
minimum wage as a farm laborer picking peas.  It was also 
reported that the highest grade he completed was 9 or 10 and 
that this was completed in May 1997.

A psychological evaluation was performed in January 1998 as 
part of the SSA disability insurance benefits claim.  The 
reason for the evaluation was listed as brain damage due to 
the diving accident; the effects of which were noticeable 
shortly after the accident.  The veteran's spouse served as 
the primary informant with respect to their son's history.  
He reported that their son had been diagnosed with attention 
deficit/hyperactivity disorder two years prior to the 
accident, for which he received treatment for approximately 
one year.  He also stated that their son left school and home 
prior to his accident due to family conflict.  He reported 
that their son was an honor student prior to dropping out of 
school.  He also reported that he called the police on their 
son due to a fight with his younger brother, for which he 
spent one night in jail.  The psychologist conducted a 
complete mental status examination and psychological testing.  
She reported that his mental activity was limited and that 
his functioning appeared to be within the moderately mentally 
retarded range.  She also reported that he obtained a 
Weschler Adult Intelligence Scale-Revised Full Scale IQ of 
45, which placed him within the moderate range of the 
mentally retarded range of intelligence.  She determined that 
these results were consistent with the mental status 
examination findings, which showed a marked alteration in 
functioning.  She concluded that he did not possess the 
academic skills needed to function independently.  The 
diagnoses were dementia due to oxygen deprivation during the 
swimming accident, mood disorder due to brain damage as a 
result of the swimming accident, moderate mental retardation, 
and brain damage related to the swimming accident.  She 
stated that his overall functioning was well below his age 
expectancy and she provided a global assessment of 
functioning score of 38.  

The veteran's son also underwent a physical examination in 
January 1998 for the Disability Determination Services, Texas 
Rehabilitation Commission.  The physician reported a history 
of the near drowning and the residual disability resultant 
from the accident.  The physician noted that prior to the 
near drowning the veteran's son was very good with computers 
and quite bright, but subsequent to the accident he could not 
even use simple computer programs.  The physician conducted a 
review of systems and a complete medical examination.  The 
impression was near drowning accident resulting in a 
decreased level of mental functioning and damage to the lungs 
resulting in dyspnea on exertion.  

At the personal hearing, the veteran's spouse testified that 
their son was not mentally stable prior to age 18.  He 
testified that their son molested both of his sisters, burned 
their home down in January 1993, had been arrested for 
assaulting his brother, and he had killed many animals in 
strange ways.  Transcript, p. 3 (Nov. 2000).  He testified 
that their son began running away from home at age 16 and 
that he would return for one or two months, but then he would 
again leave home.  Tr., p. 3.  He testified that their son 
was currently on probation for child endangerment and that 
his last contact with their son was approximately three 
months prior to the hearing.  Tr., p. 4.  He testified that 
he is a "registered nurse, psychiatric registered nurse" 
and that in his opinion their son was mentally incompetent 
and incapable of surviving prior to his 18th birthday.  Tr., 
pp. 6.  He testified that their son was an honor student 
until age 16 but then he began deteriorating mentally at age 
17.  Tr., pp. 7-9.  He testified that, during the time their 
son was receiving psychiatric care during 1995 and 1996, his 
treating clinicians did not hold out any hope of improvement 
in his condition.  Tr., pp. 9-10.  The veteran testified that 
they first found out their son was molesting his sister when 
he was 12 years old, and that he was 14 years old when he 
started a fire in their home after throwing his coat on a 
portable heater because he was in a hurry to leave.  Tr., p. 
10.  She testified that their son threatened his teachers and 
that he was approaching age 16 when he considered 
discontinuing his education.  Tr., p. 11.  She also testified 
that they had him arrested for assaulting his brother when he 
was 17 years old and that he had made several attempts at 
physically assaulting his father.  Tr., p. 11.  His father 
testified that he learned from his son's employer, Pizza Inn, 
that they realized his son was challenged two weeks after 
being hired because he could not perform his employment 
responsibilities and did not show up for work.  Tr., pp. 12-
13.  

Criteria

For purposes of entitlement to VA benefits, the term "child" 
includes a person who is unmarried and who, before attaining 
the age of 18 years, became permanently incapable of self-
support.  38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. 
§ 3.57(a) (2000).  See Campbell v. Brown, 5 Vet. App. 77, 78 
(1993).  A child of a veteran may be considered a "child" 
after age 18 for purposes of benefits under Title 38, United 
States Code, if found by a rating determination to have 
become, prior to age 18, permanently incapable of self-
support.  38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. 
§ 3.315(a) (2000).

In order to be eligible for VA benefits under 38 U.S.C.A. 
§ 101 and 38 C.F.R. § 3.356(a), the "child" must be shown to 
be permanently incapable of self-support by reason of mental 
or physical defect at the date of attaining the age of 18  
years.  In a claim for recognition as a child of a veteran on 
the basis of permanent incapacity for self-support before 
reaching the age of 18 years, competent evidence must be 
presented which supports the claim that the child was 
incapable of self-support on the date of his 18th birthday.  
Cumby v. West, 12 Vet. App. 363 (1999); See also 38 C.F.R. § 
3.356 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in making such a determination, the 
focus of the analysis must be on the claimant's condition as 
of his 18th birthday.  If VA finds that the claimant was 
capable of self-support at age 18, they need proceed no 
further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Further pertinent criteria are listed at 38 C.F.R. § 
3.356(b), which state as follows: Eligibility will be made 
solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not controlling.  

Principal factors for consideration are: (1) The fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.  

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.  

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356 (2000). 

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S.  Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

A review of the history of this appeal shows that the RO has 
obtained pertinent medical records relating to the veteran's 
son's physical and mental condition.  The veteran and her 
spouse have had an opportunity to offer evidence and 
testimony, and they have made  arguments and submitted 
evidence on the merits of her claim.  In addition, the 
medical records considered in their son's October 1997 
application for and eligibility to SSA disability benefits 
are of record.  These records contain medical opinions and 
diagnoses pertaining to the question of when the veteran's 
son first became permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  There is no reasonable possibility that further 
development would aid in substantiating the claim.  The Board 
is aware of no additional relevant evidence to be obtained, 
and there is no further duty to assist the appellant in the 
development of her claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A).  

The issue in this case turns on whether the veteran's son was 
permanently incapable of self-support through his own efforts 
by reason of physical or mental defects at the time of his 
18th birthday.  

The preponderance of the evidence establishes that the 
veteran's son was not permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects at the time of his 18th birthday.  

The medical evidence shows that the veteran's son was 
initially evaluated for possible attention deficit disorder 
in April 1995.  Although he reported that he was easily 
distracted at school and home and had difficulty 
concentrating, he stated that he could engage in computer 
activities without difficulty and he enjoyed going to school.  
After being prescribed medication for attention deficit 
disorder versus depression, he reported later that month 
doing better at school and home.  

The medical evidence shows that the veteran's son received 
ongoing mental health treatment and counseling from June 1995 
to early May 1996.  However, these records do not support her 
contention that their son was permanently incapable of self-
support during that time.  These records and their statements 
show that their son had developed increased impulsive 
dangerous behavior subsequent to the accidental fire in 
January 1993, which included setting several fires, shooting 
up furniture with a BB gun, verbal and physical altercations 
with family and his teachers and stealing a bicycle.  The 
veteran later testified that they found out their son was 
molesting his sister when he was 12 years old.  Tr., p. 10.  
Her spouse testified that their son molested both of his 
sisters.  Tr., p. 3.  Despite the reported behavior problems, 
the examiner noted that he was also employed in a summer work 
program and reported that he was getting along well with co-
workers at that time.  The examiner assessed the son's 
current global assessment of functioning as 40, which the 
examiner described as indicating moderate to severe problems 
with daily functioning.  While this evidence shows that the 
veteran's son was having serious mental problems at that 
time, the examiner did not indicate inability to pursue work-
like activities or to continue successfully in school.  

The veteran's spouse testified that, during the time their 
son was receiving psychiatric care during 1995 and 1996, his 
treating clinicians did not hold out any hope of improvement 
in his condition.  Tr., pp. 9-10.  This testimony is not 
supported by the medical treatment records and the summaries 
completed by his treating clinicians.  In a December 1995 
summary the son's healthcare providers stated that he showed 
improvement in mood until the veteran's suicide attempt 
earlier that month.  He showed improvement in impulse control 
and in reducing acting out.  He showed minimal improvement in 
coping abilities and in developing alternatives to anger.  
Their son also stated that he felt responsible for taking 
care of his younger siblings because his mother was in the 
hospital.  In a March 1996 summary it was noted that for a 
short period of time the veteran's son had been living on his 
own due to conflict with his parents, but had later moved 
back home.  It was also noted that he had dropped out of 
school and considered obtaining a general equivalency 
diploma.  The examiners reported that he had made minimal 
improvement in mood and depression issues because he was not 
taking his prescribed medication despite strong 
encouragement.  They stated that he continued to show 
improvement in impulse control and in reducing acting out, 
but the examiners noted that dropping out of school may be 
the result of acting out.  He showed minimal improvement in 
coping abilities and in developing alternatives to anger.  
The examiners stated that he had problems due to the unstable 
environment of his home.  Finally, in a June 1996 summary it 
was noted that the veteran's son had missed his last 
appointment because he was out of town, but that he had since 
moved back home and that he had re-enrolled in school.  The 
examiners reported that he showed some improvement in mood 
and depression issues and he had maintained questionable 
medication compliance.  The examiners stated that he 
continued to show improvement in impulse control and in 
reducing acting out as evidence by returning home and re-
enrolling in school.  He showed minimal improvement in coping 
abilities and in developing alternatives to anger, which the 
examiners related to the unstable environment of his home.  
Although these medical findings do not show dramatic 
improvement in their son's mental health, they do show that 
he was improving during that time.  None of these medical 
findings establish that their son was permanently incapable 
of self-support through his own efforts by reason of his 
mental or physical defects at the time.  

It is apparent that prior to his 18th birthday the veteran's 
son had held multiple jobs and had gone to school albeit with 
some periods during which he dropped out of school.  There 
are some inconsistencies regarding the employment history in 
the record.  During psychiatric counseling, the veteran's son 
stated that he was employed in a summer work program and that 
he was getting along well with co-workers.  On the 
application for Social Security benefits on behalf of her 
son, the veteran reported that her son had been employed by 
City JTPA in a student program filling potholes four days a 
week from June 1996 to August 1996, and as a dishwasher 
working at Pizza Inn approximately two days a week from 
December 1996 to August 1997.  However, the veteran's spouse 
testified that he learned from his son's employer, Pizza Inn, 
that they realized his son was challenged two weeks after 
being hired because he could not perform his employment 
responsibilities and did not show up for work.  Tr., pp. 12-
13.  He also testified that his son could not perform his 
responsibilities filling potholes with asphalt.  The Social 
Security application would indicate that his job at Pizza Inn 
continued well beyond 2 weeks.  Later, he provided a copy of 
the January 1998 psychological evaluation, on which he 
included a hand written notation stating that their son had 
had four jobs in two months, but was fired after the 
employers determined that he was mentally challenged.  

The probative evidence shows that the veteran's son was able 
to complete a summer employment program as a City 
JTPA/student from June 1996 to August 1996.  The evidence 
also shows that he maintained part-time employment as a 
dishwasher working at Pizza Inn from December 1996 through 
August 1997.  This employment extended beyond his 18th 
birthday in May 1997.  This employment was not merely casual, 
intermittent, or terminated after a short period by reason of 
disability prior to his 18th birthday.  There is no 
indication that his employment was afforded upon sympathetic 
or charitable considerations or that it involved no actual or 
substantial rendition of services.  The evidence of record 
indicates that he was a student while also pursuing part-time 
employment at Pizza Inn.  The June 1996 treatment records 
show that he had re-enrolled in school, and the Social 
Security application and veteran's request for approval of 
his school attendance dated in May 1997 show that he had been 
enrolled full-time as of the end of the regulat term in May 
1997 and expected to begin the next regular high school 
course in August 1997.  Clearly, he was considered able to 
pursue full-time high school courses as of his 18the birthday 
in May 1997.  The Board is aware that the veteran's son 
exhibited behavioral and emotional abnormalities prior to the 
September 1997 accident and prior to his 18th birthday.  
However, the evidence does not show that he was so mentally 
or physically disabled as to be permanently incapable of 
self-support prior to that time.

The report of the January 1998 medical evaluation by a 
licensed clinical psychologist is of significant probative 
value in this case.The psychologist noted review of the 
medical records showing a history of the near drowning 
accident on September 28, 1997, and the subsequent medical 
complications and treatment.  The psychologist also noted a 
history of the veteran's son's pre-accident diagnosis, 
behavioral problems, and family conflict.  The psychologist 
conducted a complete mental status examination and 
psychological testing.  She reported that his mental activity 
was limited and that his functioning appeared to be within 
the moderately mentally retarded range.  She concluded that 
their son did not possess the academic skills needed to 
function independently as a result physical and mental 
impairment, which was sustained as a result of the swimming 
accident.  The physician who conducted the January 1998 
examination findings for the Disability Determination 
Services also supports this conclusion.  This physician also 
reported a history of the near drowning and the residual 
disability resultant from the accident.  The physician noted 
that prior to the near drowning the veteran's son was very 
good with computers and quite bright, but subsequent to the 
accident he could not even use simple computer programs.  The 
physician conducted a review of systems and a complete 
medical examination.  The impression was near drowning 
accident resulting in a decreased level of mental functioning 
and damage to the lungs resulting in dyspnea on exertion.  
This evidence is probative as to the question regarding when 
the veteran's son first became permanently incapable of self-
support by reason of mental or physical defect, and it did 
not indicate any permanent incapacity for self-support prior 
to the September 1997 accident.  In a claim for recognition 
as a child of a veteran based on permanent incapacity for 
self-support before reaching the age of 18 years, competent 
evidence must be presented which supports the claim that the 
child was incapable of self-support on the date of his 18th 
birthday.  Cumby v. West, 12 Vet. App. 363 (1999); See also 
38 C.F.R. § 3.356 (2000).  

At the personal hearing, the veteran's spouse testified that 
their son was not mentally stable prior to age 18.  He 
testified that he is a "registered nurse, psychiatric 
registered nurse" and that in his opinion their son was not 
mentally competent and was incapable of surviving prior to 
his 18th birthday.  Tr., pp. 6-7.  It is apparent from the 
record that he has some medical training.  The Board notes 
that when he reported his educational background to the 
psychologist who performed the January 1998 examination, he 
stated that he had a Ph.D. in Nursing, although in a 
statement received in October 1996 he reported having 
received a Bachelor's degree in Nursing and an additional 
college program as a physician's assistant.  There is no 
indication that he has expertise in psychiatric or 
psychologic matters, other than his testimony that he was a 
psychiatric nurse and his October 1996 report of having taken 
36 hours of psychology at 2 colleges.  However, on an 
application for survivors' and dependents' educational 
assistance dated in January 1999, he reported having been 
employed for 360 months as a physician's assistant-surgeon.  
It is apparent that the veteran's spouse has had medical 
training.  However, the Board finds that to the extent that 
he rendered an opinion on his son's mental incompetency and 
his inability of surviving prior to his 18th birthday based 
on his qualifications as a "psychiatric registered nurse," 
his opinion has limited probative value and it is also 
outweighed by the remaining medical opinions.  His opinion is 
outweighed by the medical records of treatment prior to his 
son's 18th birthday, the documentary information concerning 
school attendance and part-time employment and the January 
1998 independent medical conclusions reached by a licensed 
clinical psychologist.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence shows that the veteran's son 
was not permanently incapable of self-support at or before he 
attained the age of 18 in May 1997.  As there is not an 
approximate balance of positive and negative evidence in this 
case, the benefit of the doubt rule is inapplicable.  The 
Board concludes that the criteria for recognition of the 
veteran's son as a "child" based on permanent incapacity for 
self-support before  attaining the age of 18 are not met.  38 
U.S.C.A. §§ 101(4)(A)(ii) (West 1991); 38 C.F.R. §§ 3.102, 
3.356 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  





	(CONTINUED ON NEXT PAGE)




ORDER

The claim of entitlement to recognition of the veteran's son 
as a "child" for VA benefits on the basis that he became 
permanently incapable of self-support before attaining the 
age of 18 is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

